Title: To George Washington from Major General William Heath, 26 December 1779
From: Heath, William
To: Washington, George


        
          Dear General
          Robinsons House [N.Y.] Decr 26th 1779
        
        The cloathing issued to the troops a few days before your Excellencys departure from West Point was by no means adequate to the pressing wants and necessities of the troops in general. Since the season has become more severe; at this Post those who then were and still are destitute suffer excedingly. The men are constantly complaining to their Officers and they to me, and the service injured by such complaints. I wrote Mr Ruggles some time since and desired his immediate attention to the procurement of supplies; and if it was not in his own power to apply to the Clothier General (as directed by your Excellencies instructions) unfortunately Mr Ruggles is gone to Boston; neither do I know precisely when he will return. A large quantity of cloathing is now moving on from the Eastward, I would request that the Clothier General may be directed to stop at Fish Kill such proportion as will in equity fall to the Troops of the Massachusetts Line untill Mr Ruggles returns, unless it should interfere with your Excellencys system of doing equal justice to the whole Army. The books and returns will show what has been delivered and what was wanted; the latter is encreased by the reinlistment of many men who from the short time they had to serve, were not permitted to receive cloathing before. The public service would be much promoted, if these men were to be immediately cloathed on their reinlisting. There has been no muster of the Massachusetts Line since the Officers received their new Commissions from what time are the new promoted Officers to be made up on the Rolls at the insuing one. I have the honor to be with the greatest respect Your Excellencys Most Obedient Servant
        
          W. Heath
        
       